Smith, Judge,
concurring.
The predicament in which appellant-custom broker now finds itself results from its decision to file the appeals to reappraisement solely in its own name rather than in or including the name of its clients. Thus, insofar as the pleadings herein disclose the pertinent facts, appellant, while an agent for the actual importers, has the status before the Customs Court of a party in the present action.
The irony is that appellant, although appearing as a party, was not in fact the real party in interest and, as an agent, could not personally appear and manage the appeal, S. Stern & Co. v. United States, 51 CCPA 15, C.A.D. 830, and so advised its principals. Appellant stands here as the only actual party of record and it is against this party that judgment has been rendered.1
When notice of dismissal of the appeals was received by appellant, the record shows that appellant pursued several different plans in succession in order to extricate itself.
First, from the record, appellant did not take immediate steps after receiving the notice of dismissal to set aside the judgment entered against it. At this point appellant appears to have acted on the belief *103that it had, as an agent, taken all the necessary steps desired by the principals on their behalf and that the law permitted and required of it. It is only after the judgment was entered against appellant as the party before the court and the collector was proceeding to collect the duties that appellant took action. Some four months after the time to take action to set aside the judgment, appellant filed a motion for a “rehearing” and requested “an order setting aside the judgment” which had dismissed the appeals to reappraisement. Appellant alleged in this motion that the notice of dismissal had “escaped” its attention, that the appeals had merit and that as a result of the judgment a “tremendous financial liability” had been placed on appellant which it could not absorb. Appellant requested that “every possible equity be used to restore these cases.”
At the time of this motion, the same trial judge had previously granted a motion for rehearing based on excusable neglect in another case in which the motion was filed more than thirty days after entry of judgment, Williams, Clarke Co. v. United States, Reap. Dec. 10574. While appellant may reasonably have expected similar treatment of its motion from the same trial judge, the Williams case was reversed on appeal. United States v. Williams, Clarke Co., 52 Cust. Ct. 689, A.R.D. 178. Appellant did not advance any additional or other grounds for granting a rehearing than those of the general type found insufficient by the court in the Williams appeal. Since the previous decision on a similar motion in the Williams case had been reversed, the trial court denied appellant’s motion “in all respects.”
Appellant appealed this denial to the appellate term. Here, under Rule 31, appellant’s statement raised several new issues. For the first time on this appeal the issue is raised that there had been no compliance with Rules 6(d) and (g) of the Rules of the Customs Court. Later, in a memorandum in opposition to appellee’s motion to dismiss, appellant also argued that the trial court “should have sent a copy of the dismissal order to the party in interest,” that Rule 23(b) had not been satisfied and that the trial court’s order was “defective, improper, illegal, null and void.” The appellate term dismissed this application for review on the ground it lacked jurisdiction.
In the present appeal, appellant argues in its brief that Rule 23(b) was not complied with because appellant’s principals were not served with a copy of the judgment of dismissal. This argument allegedly supports appellant’s contention here that there has been a violation of the Fifth Amendment of the Constitution of the United 'States. The apparent theory advanced is that appellant, acting as an agent and having notice of the dismissal of the appeal to reappraisement, *104could not appear and its principals should have received notice. According to appellant, the trial court had
* * * not forwarded a copy of its judgment to the “parties (parties in interest) or their attorneys.” [2] It has sent a copy of the judgment only to the agent.
Based on this fact alone, appellant argues that:
* » * the foregoing unreasonable procedures by the lower court deprive the parties in interest of due process of law * * “.
Whether the principals, absent in this litigation, were denied due process of law is not here for decision. It is not argued here that the alleged denial of due process to the principals under the Fifth Amendment inures in some manner to appellant’s benefit because it is being held responsible for the duties assessed.
A proper concern for the limitations placed on appellate review requires us to review only the issues decided below. Even resolving all doubts in favor of appellant, the issues appellant seeks to have determined here are raised for the first time before us. There is no indication in the record that these arguments were made below or that the lower tribunal ruled on them.3
While an issue as to lack of jurisdiction of the trial court may be raised for the first time on appeal, this issue is not presented in the present case. Appellant’s position necessarily admits that if a copy of the notice of dismissal had been sent its clients, the judgment would be proper. Whether a copy had been sent to the principals or not, the judgment against appellant, absent further action, would stand. Appellant does not question the jurisdiction of the trial court to enter judgment; it only wishes to establish that the principals should have received a copy of the notice. While such notice may have possible relevancy as to the ultimate issue of liability for the duties assessed, it is not relevant to issues involving appellant. Since we are not a court of last resort, our disposition of this appeal necessarily must adhere to the proper procedures of appellate review which precludes us from passing upon any of the various issues first presented here. This disposition does not preclude appellant from proceeding in the proper forum, according to substantive principles of law, to show why the trial court lacked jurisdiction to enter judgment of dismissal.
*105Thus despite the confusion present in the record here, it appears that appellant is not without a proper forum to which it may resort if it so desires. Appellee, who has thus far refused to answer the issues proposed by appellant’s shifting allegations, will have an opportunity to answer all issues properly raised therein.
Whatever action appellant may choose to take, the inference raised by the appellee in the appellate term that the controversy has become moot should be examined and has not been presented as an issue here. We would add, as an appellate court we should not be placed in a quandary as to whether we are deciding a moot controversy.
These additional considerations seem to me to further support the disposition of this appeal found in Judge Martin’s opinion.

 Appellant makes no argument that if It Is to be liable for the judgment, then It has the right to appear and manage the reappraisement appeals.


 See 28 USC, Bules, U.S. Customs Court, Rule 23(b), defining who shall receive a copy of the judgment order. Compare Rule 3(k) and (n), defining who shall receive notice of calendar call of cases on the New York calendar and the calendar call for other ports.


 In a brief filed by the Customs Brokers Forwarders Association of America, Inc., appearing as Amicus Curiae for the first time in this litigation, there is extensive comment on trade practice and the importance of this case in respect to the duties and liabilities of customs brokers as special agents. Appellee challenges these arguments as injecting new issues at the appellate level. This court would be remiss in its function as an appellate tribunal were it to attempt to make the initial inquiry and decision on these newly raised issues.